UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2091



SEYMORE SMITH,

                                            Plaintiff - Appellant,

          versus

T. G. SHANE; BILLY VANDIFORD; SANDRA GASKINS;
LOUISE W. FLANAGAN, in their Official and
Individual Capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-68-H-4)

Submitted:   February 27, 1997            Decided:   March 10, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seymore Smith, Appellant Pro Se. Cheryl A. Marteney, WARD & SMITH,
P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order quashing a sum-

mons and remanding this action to state court pursuant to 28 U.S.C.

§ 1447(c) (1994). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Smith v. Shane, No.
CA-96-68-H-4 (E.D.N.C. July 10, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2